Exhibit 10.1

EXECUTION VERSION

 

 

 

Deal CUSIP: 50540QAQ7

Term Loan CUSIP: 50540QAR5

TERM LOAN CREDIT AGREEMENT

Dated as of June 3, 2019

among

LABORATORY CORPORATION OF AMERICA HOLDINGS,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

THE OTHER LENDERS PARTY HERETO

BANK OF AMERICA, N.A.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01   Defined Terms.

     1  

1.02   Other Interpretive Provisions.

     19  

1.03   Accounting Terms.

     19  

1.04   Rounding.

     20  

1.05   Times of Day.

     20  

1.06   Interest Rates.

     20  

1.07   Divisions.

     20  

ARTICLE II THE COMMITMENTS AND LOANS

     21  

2.01   Commitments.

     21  

2.02   Borrowing, Conversions and Continuations of Loans.

     21  

2.03   [Reserved].

     22  

2.04   [Reserved].

     22  

2.05   Voluntary Prepayments of Loans.

     22  

2.06   Termination or Reduction of Aggregate Commitments.

     23  

2.07   Repayment of Loans.

     23  

2.08   Interest.

     23  

2.09   Fees.

     24  

2.10   Computation of Interest and Fees.

     24  

2.11   Evidence of Debt.

     24  

2.12   Payments Generally; Administrative Agent’s Clawback.

     25  

2.13   Sharing of Payments by Lenders.

     26  

2.14   [Reserved].

     27  

2.15   Defaulting Lenders.

     27  

2.16   Certain Permitted Amendments.

     28  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     29  

3.01   Taxes.

     29  

3.02   Illegality.

     32  

3.03   Inability to Determine Rates.

     33  

3.04   Increased Costs.

     34  

3.05   Compensation for Losses.

     35  

3.06   Mitigation Obligations; Replacement of Lenders.

     36  

3.07   Survival.

     36  

ARTICLE IV CONDITIONS PRECEDENT TO LOANS

     36  

4.01   Conditions to Closing Date.

     36  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     38  

5.01   Organization; Powers.

     38  

5.02   Authorization.

     39  

5.03   Enforceability.

     39  

5.04   Governmental Approvals.

     39  

5.05   Financial Statements.

     39  

5.06   No Material Adverse Change.

     39  

5.07   [Reserved].

     40  

5.08   Litigation; Compliance with Laws.

     40  

5.09   Federal Reserve Regulations.

     40  

5.10   Investment Company Act.

     40  

5.11   Use of Proceeds.

     40  

 

i



--------------------------------------------------------------------------------

5.12   Tax Returns.

     40  

5.13   No Material Misstatements.

     41  

5.14   Employee Benefit Plans.

     41  

5.15   Environmental Matters.

     41  

5.16   Senior Indebtedness.

     41  

5.17   No Default.

     41  

5.18   OFAC.

     41  

5.19   Anti-Corruption Laws and Sanctions.

     42  

5.20   EEA Financial Institutions.

     42  

ARTICLE VI AFFIRMATIVE COVENANTS

     42  

6.01   Existence; Businesses and Properties; Compliance with Laws.

     42  

6.02   Insurance.

     42  

6.03   Obligations and Taxes.

     42  

6.04   Financial Statements, Reports, etc.

     43  

6.05   Litigation and Other Notices.

     44  

6.06   Maintaining Records; Access to Properties and Inspections.

     45  

6.07   Use of Proceeds.

     45  

6.08   Anti-Corruption Laws and Sanctions.

     45  

ARTICLE VII NEGATIVE COVENANTS

     45  

7.01   Subsidiary Indebtedness.

     45  

7.02   Liens.

     46  

7.03   Mergers, Consolidations and Sales of Assets.

     48  

7.04   Business of Borrower and Subsidiaries.

     48  

7.05   Maximum Leverage Ratio.

     48  

7.06   Organization Documents.

     48  

7.07   Sanctions.

     48  

7.08   Anti-Corruption Laws.

     49  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     49  

8.01   Events of Default.

     49  

8.02   Remedies Upon Event of Default.

     50  

8.03   Application of Funds.

     51  

ARTICLE IX ADMINISTRATIVE AGENT

     51  

9.01   Appointment and Authority.

     51  

9.02   Rights as a Lender.

     52  

9.03   Exculpatory Provisions.

     52  

9.04   Reliance by Administrative Agent.

     53  

9.05   Delegation of Duties.

     53  

9.06   Resignation of Administrative Agent.

     53  

9.07   Non-Reliance on Administrative Agent and Other Lenders.

     54  

9.08   No Other Duties; Etc.

     54  

9.09   Administrative Agent May File Proofs of Claim.

     55  

ARTICLE X MISCELLANEOUS

     55  

10.01   Amendments, Etc.

     55  

10.02   Notices and Other Communications; Facsimile Copies.

     57  

10.03   No Waiver; Cumulative Remedies; Enforcement.

     59  

10.04   Expenses; Indemnity; and Damage Waiver.

     60  

10.05   Payments Set Aside.

     61  

10.06   Successors and Assigns.

     62  

10.07   Treatment of Certain Information; Confidentiality.

     65  

10.08   Set-off.

     66  

10.09   Interest Rate Limitation.

     67  

 

ii



--------------------------------------------------------------------------------

10.10   Counterparts; Integration; Effectiveness.

     67  

10.11   Survival of Representations and Warranties.

     67  

10.12   Severability.

     67  

10.13   Replacement of Lenders.

     68  

10.14   Governing Law; Jurisdiction; Etc.

     69  

10.15   Waiver of Right to Trial by Jury.

     69  

10.16   Electronic Execution of Assignments and Certain Other Documents.

     70  

10.17   USA PATRIOT Act.

     70  

10.18   No Advisory or Fiduciary Relationship.

     70  

10.19   Lender ERISA Representation.

     71  

10.20   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     72  

10.21   Acknowledgement Regarding Any Supported QFCs.

     72  

 

 

iii



--------------------------------------------------------------------------------

SCHEDULES

2.01

   Commitments and Applicable Percentages

10.02

   Certain Addresses for Notices

EXHIBITS

A

   Form of Loan Notice

B

   Form of Term Loan Note

C

   [Reserved]

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

 

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT is entered into as of June 3, 2019 among
LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware corporation (the
“Borrower”), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders provide a term loan facility for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Accepting Lender” has the meaning specified in Section 2.16(a).

“Acquisition” means the acquisition by the Borrower or any Wholly Owned
Subsidiary of (i) all or substantially all of the assets of a Person or line of
business of such Person where the aggregate consideration (in whatever form)
payable by the Borrower or any Subsidiary is greater than or equal to 10% of the
consolidated assets of the Borrower and its Subsidiaries prior to giving effect
to such Acquisition, or (ii) all or substantially all of the Equity Interests of
a Person who, after giving effect to such Acquisition, constitutes a Material
Subsidiary.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. The aggregate
principal amount of the Aggregate Commitments in effect on the Closing Date is
EIGHT HUNDRED AND FIFTY MILLION DOLLARS ($850,000,000).

“Agreement” means this Credit Agreement, as amended from time to time.

 



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) represented by the principal
amount of such Lender’s Loans at such time over the aggregate outstanding
principal amount of the Loans at such time. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means with respect to Loans, the following percentages per
annum, based upon the Debt Rating as set forth below:

 

Pricing

Level

   Debt Rating    Applicable Rate for
Eurodollar Rate Loans   Applicable Rate for
Base Rate Loans    S&P    Moody’s

I

   ³ A-    ³ A3    0.550%   0.000%

II

   = BBB+    Baa1    0.675%   0.000%

III

   = BBB    Baa2    0.800%   0.000%

IV

   = BBB-    Baa3    0.925%   0.000%

V

   £ BB+    £ Ba1    1.175%   0.175%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
Index Debt; provided that (a) if each of the respective Debt Ratings issued by
the foregoing rating agencies falls within a different pricing level listed
above (the “Pricing Level”), then the Pricing Level shall be set based on the
higher of such Pricing Levels; provided, however, that if there is a split in
Debt Ratings of more than one level, the Pricing Level that is one level lower
than the Pricing Level of the higher Debt Rating shall apply; (b) if the
Borrower has only one Debt Rating, the Pricing Level shall be set based upon the
Pricing Level one level lower than such Debt Rating; and (c) if the Borrower
does not have any Debt Rating, Pricing Level V shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to Section 4.01(f). Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any Synthetic
Lease of any Person, the capitalized amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease Obligation and (b) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
as reasonably determined by the Borrower in good faith.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BANA” means Bank of America, N.A., in its capacity as joint lead arranger and
joint book manager, and its successors and assigns.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that if the Base
Rate would otherwise be less than 0.00% the Base Rate shall be deemed to be
0.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Regulation” means 31 C.F. R. §1020.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.04.

“Borrowing” means a borrowing of Loans pursuant to Section 2.01.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change in Control” means the occurrence of any of the following events: (a) any
person or group (within the meaning of Rule 13d-5 of the Securities Exchange Act
of 1934 as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, Equity Interests representing more than 40% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time cease to be
occupied by persons (i) who were members of the board of directors on the
Closing Date, (ii) who were nominated or elected to the board of directors, or
whose nomination or election was approved, by individuals referred to in clause
(i) constituting at the time of such election, nomination or approval at least a
majority of the members of the board of directors or (iii) who were nominated or
elected to the board of directors, or whose nomination or election was approved,
by individuals referred to in clauses (i) and (ii) above constituting at the
time of such election, nomination or approval at least a majority of the board
of directors.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.01 are satisfied or waived in accordance with Section 10.01 and the
Lenders have advanced the Loans pursuant to Section 2.01.

“Commitment” means, as to each Lender, its obligation to make Loans pursuant to
Section 2.01 in an aggregate principal amount equal to the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrower dated May 2019.

 

4



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, Consolidated Net Income for such period
plus (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated interest expense net of
interest income for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period and (iv) any extraordinary charges and all non-cash write-offs and
write-downs of amortizable and depreciable items for such period, and minus
(b) without duplication, to the extent included in determining such Consolidated
Net Income, any extraordinary gains and all non-cash items of income for such
period, all as determined in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Covered Party” has the meaning specified in Section 10.21(a).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans plus (iii) 2% per annum; provided, however, that with respect to
a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent or

 

5



--------------------------------------------------------------------------------

the Borrower that it will comply with its funding obligations; provided that any
such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent in a manner reasonably
satisfactory to the Administrative Agent or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided, that, a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interests in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, and each other Lender promptly following
such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions (as of the date of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Subsidiary (including the Equity Interests of any Material
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith where either (i) the aggregate consideration (in whatever
form) received by the Borrower or any Subsidiary is greater than or equal to 10%
of the consolidated assets of the Borrower and its Subsidiaries prior to giving
effect to such disposition or (ii) such disposition constitutes the sale,
assignment, transfer or disposal of all or substantially all of the Equity
Interests of a Subsidiary who, prior to giving effect to such disposition,
constitutes a Material Subsidiary, but excluding (a) the sale, lease, license,
transfer or other disposition of inventory in the ordinary course of business;
(b) the sale, lease, license, transfer or other disposition in the ordinary
course of business of surplus, obsolete or worn out property no longer used or
useful in the conduct of business of the Borrower and its Subsidiaries; (c) any
sale, lease, license, transfer or other disposition of property to the Borrower
or any Subsidiary; and (d) any Involuntary Disposition.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

6



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

”Envigo Acquisition” means the consummation by Borrower of the acquisition of
the shares of Envigo International Holdings, Inc. pursuant to the terms of the
Transaction Agreement, dated as of April 17, 2019, by and among Envigo
International Holdings, Inc., Envigo RMS Holdings Corp., Covance Inc., Evolution
Acquisition Corp., Covance Preclinical Corporation and Lab Holdings, LLC.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)(ii)).

“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued, promulgated or entered into by
any Governmental Authority, relating to the environment, the preservation or
reclamation of natural resources, the management or release of Hazardous
Materials or to the effect of the environment on human health and safety.

“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
fees and expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to (a) any action to address
the on- or off-site presence, release of, or exposure to, Hazardous Materials,
(b) permitting and licensing, governmental administrative oversight and
financial assurance requirements, (c) any personal injury (including death), any
property damage (real or personal) or natural resource damage and (d) the
violation of any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that the Subordinated Notes are deemed not to constitute Equity
Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA) or, on and
after the effectiveness of the applicable provisions of the Pension Act, any
failure by any Plan to satisfy the minimum funding standard (within the meaning
of Section 412 of the Internal Revenue Code or Section 302 of ERISA) applicable
to such

 

7



--------------------------------------------------------------------------------

Plan, in each case whether or not waived, (c) the filing pursuant to, prior to
the effectiveness of the applicable provisions of the Pension Act,
Section 412(d) of the Internal Revenue Code or Section 303(d) of ERISA or, on
and after the effectiveness of the applicable provisions of the Pension Act,
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) on and after the effectiveness of the applicable provisions of the
Pension Act, a determination that any Plan is, or is expected to be, in “at-
risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Internal Revenue Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) prior to the
effectiveness of the applicable provisions of the Pension Act, the adoption of
any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Internal Revenue Code or Section 307 of ERISA, (h) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA; or (i) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Internal Revenue Code) or with respect to which the Borrower
or any such Subsidiary could otherwise be liable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Base Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the ICE Benchmark Association LIBOR Rate (“ICE LIBOR”),
as published by Bloomberg (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and

(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) ICE LIBOR, as published by Bloomberg (or
such other commercially available source providing quotations of ICE LIBOR as
may be designated by the Administrative Agent from time to time), at
approximately 11:00 a.m. London time determined two Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day; provided
that if the Eurodollar Rate determined in accordance with any of the foregoing
shall be less than zero, the Eurodollar Rate shall be deemed to be zero for all
purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes) and capital Taxes other than capital Taxes resulting from a Change
in Law, in each case, (i) by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction in which the Borrower is located that are
Other Connection Taxes, (c) any backup withholding Tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01(a)(ii) or (c) and (e)
any U.S. federal withholding Taxes imposed under FATCA.

“Facilities Fee Letter” means the letter agreement, dated as of April 30, 2019
among the Borrower, Bank of America, MLPFS, Wells Fargo Bank and WFS.

 

9



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided further that if the Federal
Funds Rate would otherwise be less than 0.00%, the Federal Funds Rate shall be
deemed to be 0.00%.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or other obligation, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

10



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any law relating to the
environment.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“ICE LIBOR” has the meaning specified in the definition of “Eurodollar Base
Rate.”

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) all obligations of such Person to make contingent cash payments in respect
of any acquisition, to the extent such obligations are or are required to be
shown as liabilities on the balance sheet of such Person in accordance with GAAP
and (k) Attributable Indebtedness of Securitization Transactions and Synthetic
Leases. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Index Debt” means the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

11



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(and, if agreed to by all Lenders, twelve months) thereafter, as selected by the
Borrower in its Loan Notice; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    any Interest Period that begins before the Maturity Date for any Lender
and would otherwise end after such Maturity Date shall end on such Maturity
Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internal Revenue Service” means the United States Internal Revenue Service.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Subsidiaries where the value of the property subject to such loss,
damage, destruction or condemnation is greater than or equal to 10% of the
consolidated assets of the Borrower and its Subsidiaries prior to giving effect
to such disposition.

“Joint Lead Arrangers” means BANA and WFS.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Holiday” has the meaning specified in Section 7.05.

“Leverage Ratio” means, on any date, the ratio of Total Debt on such date to
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

“LIBOR Screen Rate” means the ICE LIBOR quote on the applicable screen page the
Administrative Agent designates to determine ICE LIBOR (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time).

 

12



--------------------------------------------------------------------------------

“LIBOR Successor Rate” has the meaning given to such term in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset or (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

“Loan Documents” means this Agreement, each Note and the Facilities Fee Letter.

“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, one or more Accepting Lenders and the Administrative Agent.

“Loan Modification Offer” has the meaning specified in Section 2.16(a).

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” shall have the meaning assigned to such term in Regulation U
issued by the FRB.

“Material Adverse Effect” means a materially adverse effect on the financial
condition, results of operations or business of the Borrower and the
Subsidiaries, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of any Hedging Agreement, of the Borrower or any of the
Subsidiaries in a principal amount exceeding $100,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Material Subsidiary” means and includes, at any time, any Subsidiary, except
Subsidiaries which, if aggregated and considered as a single Subsidiary, would
not meet the definition of a “significant subsidiary” contained as of the date
hereof in Regulation S-X of the Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

“Maturity Date” means (i) with respect to any Lender that has not extended the
Maturity Date of its Loans pursuant to Section 2.16, the Original Maturity Date
and (ii) with respect to any tranche of Loans extended pursuant to a Loan
Modification Offer, the final maturity date as specified in the applicable Loan
Modification Offer accepted by the respective Accepting Lenders; provided, in
each case, that if such day is not a Business Day, the applicable Maturity Date
shall be the Business Day immediately preceding such day.

“Maximum Leverage Ratio” has the meaning specified in Section 7.05.

“Maximum Rate” has the meaning specified in Section 10.09.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors and assigns.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Accepting Lender” has the meaning specified in Section 2.16(a).

“Non-Consenting Lender” has the meaning specified in Section 10.13.

“Note” or “Notes” means the Term Loan Notes, individually or collectively, as
appropriate.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Maturity Date” means the date that is the second anniversary of the
Closing Date.

 

14



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any recipient of a payment
hereunder, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.13).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Permitted Amendment” has the meaning specified in Section 2.16(c).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” has the meaning specified in Section 6.04.

“Pricing Level” has the meaning specified in the definition of “Applicable
Rate”.

“Pro Forma Basis” means, for purposes of calculating the financial covenant set
forth in Section 7.05, any Disposition, Involuntary Disposition, Acquisition or
Restricted Payment shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Borrower was required to deliver financial statements pursuant to
Section 6.04(a) or (b). In connection with the foregoing, (i)(a) with respect to
any Disposition or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

15



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.04.

“QFC Credit Support” has the meaning specified in Section 10.21.

“Qualified Acquisition” means any acquisition by the Borrower or any Subsidiary
of (i) all or substantially all of the assets of a Person or line of business of
such Person, or (ii) at least a majority of the Equity Interests of a Person, in
each case, where the aggregate consideration (in whatever form) payable by the
Borrower and its Subsidiaries is greater than $1,000,000,000.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Replaced Lender” has the meaning specified in Section 10.13.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the outstanding Loans. The outstanding Loans held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of the delivery of certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, other than a
payment to the extent consisting of Equity Interests of equal or junior ranking,
on account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in the Borrower or any Subsidiary. It is
understood that the withholding of shares, and the payment of cash to the
Internal Revenue Service in an amount not to exceed the value of the withheld
shares, by the Borrower in connection with any of its stock incentive plans
shall not constitute Restricted Payments.

 

16



--------------------------------------------------------------------------------

“Revolving Credit Agreement” means the Second Amended and Restated Credit
Agreement, originally dated as of December 21, 2011, as amended and restated as
of December 19, 2014, as further amended as of July 13, 2016, as further amended
and restated as of September 15, 2017, among the Borrower, the lenders from time
to time party thereto, and Bank of America, N.A., as administrative agent, as
amended from time to time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Sanctions” means any economic sanctions administered or enforced by the United
States Government (including without limitation, OFAC), the European Union, or
Her Majesty’s Treasury.

“Scheduled Unavailability Date” has the meaning given to such term in
Section 3.03(b)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Subordinated Notes” means the Borrower’s Zero Coupon Convertible Subordinated
Notes due 2021, in an aggregate principal amount at maturity of $164,055,000,
and any other Indebtedness subordinated to the Obligations that refinances all
or any portion of such notes or for which all or any portion of such notes are
exchanged.

“Subordinated Note Documents” mean the indenture under which the Subordinated
Notes were issued and all other instruments, agreements and other documents
evidencing or governing the Subordinated Notes or providing for any Guarantee or
other right in respect thereof.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Supported QFC” has the meaning specified in Section 10.21.

 

17



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Note” has the meaning specified in Section 2.11.

“Total Debt” means, at any time, the consolidated total Indebtedness of the
Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (h) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder, as determined in accordance with
GAAP, and (ii) Indebtedness incurred for the purpose of consummating a Qualified
Acquisition if (and for so long as) (A) such Qualified Acquisition has not been
consummated and (B) (x) the proceeds of such Indebtedness are held by the
Borrower in the form of unrestricted cash or cash equivalents or (y) such
Indebtedness is subject to mandatory redemption in the event such Qualified
Acquisition is not consummated).

“Transactions” has the meaning specified in Section 5.02.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.21.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wells Fargo Bank” means Wells Fargo Bank, National Association.

“WFS” means Wells Fargo Securities, LLC, in its capacity as joint lead arranger
and joint book manager.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

18



--------------------------------------------------------------------------------

1.02

Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03

Accounting Terms.

(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease; provided, further, however, that Capital Lease Obligations
shall not include any obligations in respect of any lease, which would be
required to be classified and accounted for as an operating lease under GAAP
prior to giving effect to ASC 842, Leases or any proposals issued by Financial
Accounting Standards Board in connection therewith.

 

19



--------------------------------------------------------------------------------

(b)    Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 6.04(c).
If at any time any change (or any application thereof following such change) in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or the application
thereof (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP in effect prior to such change therein (or the application
thereof) and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as requested hereunder setting forth a reconciliation between calculations of
such ratio or requirement made before and after giving effect to such change in
GAAP (or the application thereof).

(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenant in Section 7.05 shall
be made on a Pro Forma Basis.

(d)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

1.04

Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05

Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06

Interest Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Base Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

 

1.07

Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

20



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND LOANS

 

2.01

Commitments.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single Loan to the Borrower in Dollars in an amount specified
by the Borrower in accordance with Section 2.02 and not to exceed its Commitment
in a single drawing on the Closing Date; provided that if for any reason the
full amount of such Lender’s Commitment is not fully drawn on the Closing Date,
the undrawn portion thereof shall automatically be cancelled thereon. The Loans
shall be made by the Lenders ratably according to their respective Applicable
Percentage. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed.

 

2.02

Borrowing, Conversions and Continuations of Loans.

(a)    The Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of the
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of the Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each conversion to or
continuation of, Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each conversion to Base Rate Loans,
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of a Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

21



--------------------------------------------------------------------------------

(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.01, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

(e)    After giving effect to all conversions of Loans from one Type to the
other, and all continuations of Loans as the same Type, there shall not be more
than 10 Interest Periods in effect with respect to all Loans.

 

2.03

[Reserved].

 

2.04

[Reserved].

 

2.05

Voluntary Prepayments of Loans.

(a)    The Borrower may, upon notice from the Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans, in whole or in
part without premium or penalty; provided that (A) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, unless
rescinded pursuant to the last sentence of this Section 2.05(a), the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.

 

22



--------------------------------------------------------------------------------

Each prepayment of the outstanding Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof as directed by the
Borrower, and subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages. Each notice delivered by the Borrower pursuant to this Section 2.05
shall be irrevocable; provided that a notice of prepayment delivered by the
Borrower may state that such notice is conditioned on the occurrence of a
refinancing of all or any portion of the Loans or the occurrence of any other
event which would have provided the cash proceeds for such prepayment, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified closing date of such refinancing or other
such event) if such condition is not satisfied.

 

2.06

Termination or Reduction of Aggregate Commitments.

(a)    Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 noon three
(3) Business Days prior to the date of termination or reduction and (ii) any
such partial reduction shall be in an aggregate amount of $2,000,000 or any
whole multiple of $1,000,000 in excess thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(a) shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities (including, without limitation, credit facilities evidenced by a
credit agreement or an indenture), in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments pursuant to this Section 2.06 shall be permanent. Each
reduction of the Commitments pursuant to this Section 2.06 shall be made to the
Commitments of the Lenders in accordance with their Applicable Percentage.

(b)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Aggregate Commitments under this Section 2.06.
Upon any reduction of the Aggregate Commitments, the Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Aggregate Commitments accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

2.07

Repayment of Loans.

The remaining unpaid principal amount of the Loans, together with all other
amounts owed with respect to the Obligations hereunder, will be payable for each
Lender on such Lender’s Maturity Date.

 

2.08

Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)    (i)    If any amount hereunder is not paid when due (after giving effect
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

23



--------------------------------------------------------------------------------

(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09

Fees.

The Borrower shall pay to the Joint Lead Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Facilities Fee Letter. Such fees shall be fully earned when paid and
shall be non-refundable for any reason whatsoever.

 

2.10

Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11

Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
be in the form of Exhibit B (a “Term Loan Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. Promptly following
the written request to a Lender by the Borrower upon the termination of this
Agreement, such Lender shall use commercially reasonable efforts to (i) return
to the Borrower each Note issued to it, or (ii) in the case of any loss, theft
or destruction of any such Note, a customary lost note affidavit in form and
substance reasonably satisfactory to the Borrower.

 

24



--------------------------------------------------------------------------------

2.12

Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of the Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan included in the
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

25



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for the Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make its Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

 

2.13

Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

26



--------------------------------------------------------------------------------

2.14

[Reserved].

 

2.15

Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that, no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

27



--------------------------------------------------------------------------------

2.16

Certain Permitted Amendments.

(a)    The Borrower may, by written notice to the Administrative Agent from time
to time beginning on the date that is 6 months after the Closing Date, but not
more than three times during the term of this Agreement (and with no more than
one such offer outstanding at any one time), make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Notwithstanding anything to the contrary in Section 10.01, each Permitted
Amendment shall only require the consent of the Borrower, the Administrative
Agent and those Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”), and each Permitted Amendment shall become
effective only with respect to the Loans of the Accepting Lenders. In connection
with any Loan Modification Offer, the Borrower may, at its sole option, with
respect to one or more of the Lenders that are not Accepting Lenders (each, a
“Non-Accepting Lender”) replace such Non-Accepting Lender pursuant
to Section 10.13. Upon the effectiveness of any Permitted Amendment and any
assignment of any Non-Accepting Lender’s Loans pursuant to Section 10.13,
subject to the payment of applicable amounts pursuant to Section 3.05 in
connection therewith, the Borrower shall be deemed to have made such borrowings
and repayments of the Loans, and the Lenders shall make such adjustments of
outstanding Loans between and among them, as shall be necessary to effect the
reallocation of the Loans such that, after giving effect thereto, the Loans
shall be held by the Lenders (including the Eligible Assignees as the new
Lenders) ratably in accordance with their Applicable Percentages.

(b)    The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans of the Accepting Lenders, including any
amendments necessary to treat the applicable Loans of the Accepting Lenders as a
new “Class” or “Tranche” of loans hereunder. Notwithstanding the foregoing, no
Permitted Amendment shall become effective unless the Administrative Agent, to
the extent reasonably requested by the Administrative Agent, shall have received
legal opinions, board resolutions, officer’s and secretary’s certificates and
other documentation consistent with those delivered on the Closing Date under
this Agreement.

(c)    “Permitted Amendments” means any or all of the following: (i) an
extension of the Maturity Date applicable solely to the Loans of the Accepting
Lenders, (ii) an increase in the interest rate with respect to the Loans of the
Accepting Lenders, (iii) the inclusion of additional fees to be payable to the
Accepting Lenders in connection with the Permitted Amendment (including any
commitment fees and upfront fees), (iv) [reserved], (v) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” or
“Tranche” of loans and/or commitments resulting therefrom; provided that
payments of principal and interest on Loans (including Loans of Accepting
Lenders) shall continue to be shared pro rata in accordance with Section 2.13,
except that notwithstanding Section 2.13 the Loans of the Non-Accepting Lenders
may be repaid and terminated on their applicable Maturity Date, without any pro
rata reduction of the commitments and repayment of Loans of Accepting Lenders
with a different Maturity Date and (vi) such other amendments to this Agreement
and the other Loan Documents as shall be appropriate, in the reasonable judgment
of the Administrative Agent, to give effect to the foregoing Permitted
Amendments.

 

28



--------------------------------------------------------------------------------

(d)    This Section 2.16 shall supersede any provision in Section 10.01 to the
contrary. Notwithstanding any reallocation into extending and non-extending
“Classes” or “Tranches” in connection with a Permitted Amendment, all Loans to
the Borrower under this Agreement shall rank pari-passu in right of payment.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)     If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding Taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that such
indemnity shall not, as to any indemnitee, be available to the extent that the
imposition of such Taxes is determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful

 

29



--------------------------------------------------------------------------------

misconduct of such indemnitee. The Borrower shall also, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Documents are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent certifying that
such Lender is exempt from U.S. federal backup withholding;

 

30



--------------------------------------------------------------------------------

(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding Tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I)    executed originals of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

(II)    executed originals of Internal Revenue Service Form W-8ECI,

(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E,
as applicable, or

(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this
Section 3.01(e)(ii)(C), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed Tax exemption or Tax reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender.

 

31



--------------------------------------------------------------------------------

(iv)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02

Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

32



--------------------------------------------------------------------------------

3.03

Inability to Determine Rates.

(a)    If the Required Lenders and/or other than in the case of clause
(iii) below, the Administrative Agent determine that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (i) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (ii) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (iii) the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such Loan,
the Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)    adequate and reasonable means do not exist for ascertaining ICE LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which ICE LIBOR or the LIBOR Screen Rate shall
no longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
ICE LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace ICE
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

 

33



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

3.04

Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

(ii)    subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except in each case for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

34



--------------------------------------------------------------------------------

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error; provided, however, that notwithstanding anything to the contrary
contained in this Section 3.04, in the case of any Change in Law, it shall be a
condition to a Lender’s exercise of its rights, if any, under this Section 3.04
that such Lender shall generally be exercising similar rights with respect to
borrowers under similar agreements where available. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

3.05

Compensation for Losses.

Upon demand (which demand shall set forth the basis for compensation and a
reasonable detailed calculation of such compensation) of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

35



--------------------------------------------------------------------------------

3.06

Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (iii) any Lender delivers a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.

 

3.07

Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

 

4.01

Conditions to Closing Date.

The obligation of each Lender to make a Loan in an amount equal to its
Commitment hereunder on the Closing Date is subject to the satisfaction or
waiver (in accordance with Section 10.01) of the following conditions precedent:

(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the Borrower and, in the case of this
Agreement, by each Lender.

(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
and the Lenders, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c)    Consummation of the Envigo Acquisition. The Envigo Acquisition shall have
been consummated substantially concurrently with the funding of the Loans.

(d)    [Reserved.]

 

36



--------------------------------------------------------------------------------

(e)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i)    copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of the Borrower
to be true and correct as of the Closing Date;

(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party; and

(iii)    such documents and certifications as the Administrative Agent may
require to evidence that the Borrower is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

(f)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying (i)(A) that there has
not occurred since December 31, 2018 any event or condition that has had or
could reasonably be expected, either individually or in the aggregate, to cause
a material adverse change in, or a material adverse effect on, the financial
condition, results of operations or business of the Borrower and its
Subsidiaries, taken as a whole, other than as disclosed in the Borrower’s
(x) quarterly report on Form 10-Q for its fiscal quarter ending on March 31,
2019 and (y) current reports on Form 8-K, as filed with the SEC prior to the
Closing Date, (B) there does not exist any action, suit, investigation or
proceeding pending or to the Borrower’s knowledge, threatened in any court or
before an arbitrator or Governmental Authority that could reasonably be expected
to have a Material Adverse Effect, (C) that the representations and warranties
of the Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the Closing Date, except that (x) any such representation and warranty that is
qualified by materiality or a reference to Material Adverse Effect shall be true
and correct in all respects on and as of the Closing Date and (y) to the extent
that any such representation and warranty specifically refers to an earlier
date, each such representation and warranty shall be true and correct in all
material respects as of such earlier date (except that any such representation
and warranty that is qualified by materiality or reference to Material Adverse
Effect shall be true and correct in all respects as of such earlier date), and
except that for purposes of this Section 4.01, the representations and
warranties contained in Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.04 and (D) that no Default or Event of Default has occurred or is
continuing as of the Closing Date and (ii) the current Debt Ratings.

(g)    Loan Notice: The Administrative Agent shall have received a Loan Notice
in accordance with Section 2.02.

(h)    Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and
the Lenders of any fees required to be paid on or before the Closing Date.

 

37



--------------------------------------------------------------------------------

(i)    KYC Information. Receipt by the Administrative Agent and the Lenders of
all documentation and other information requested by the Administrative Agent
and the Lenders that is required to satisfy applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and,
to the extent applicable, the Beneficial Ownership Regulation.

(j)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable and documented out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least three (3) days prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(k)    Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Administrative Agent shall notify the
Borrower and the Lenders of the occurrence of the Closing Date, and such notice
shall be conclusive and binding.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each of the
Lenders, on the Closing Date, that:

 

5.01

Organization; Powers.

(a)    The Borrower (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to (x) own its property and assets and to carry on its
business as now conducted and (y) execute, deliver and perform its obligations
under the Loan Documents to which it is a party and (iii) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except, in the case of clause (iii), where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(b)    Each of the Subsidiaries (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and (iii) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except in the case of any of the foregoing clauses (i), (ii) and (iii) where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

38



--------------------------------------------------------------------------------

5.02

Authorization.

The execution, delivery and performance by the Borrower of this Agreement and
the transactions contemplated hereby (including the Borrowing hereunder)
(collectively, the “Transactions”) (a) are within the Borrower’s corporate
powers and have been duly authorized by all requisite corporate and, if
required, stockholder action and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the Organization Documents of the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, the effect of which could reasonably be expected to
result in a Material Adverse Effect, (ii) result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument, the
effect of which could reasonably be expected to result in a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien (other than
Liens permitted by Section 7.02) upon or with respect to any property or assets
now owned or hereafter acquired by the Borrower or any Subsidiary.

 

5.03

Enforceability.

This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforceability of creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

5.04

Governmental Approvals.

No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, except for such as have been made or obtained and are in full
force and effect or those which the failure to obtain could not reasonably be
expected to result in a Material Adverse Effect.

 

5.05

Financial Statements.

The Borrower has heretofore furnished to the Lenders its consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows
(a) as of and for the fiscal year ended December 31, 2018, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants, and (b) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2019, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods referred to
therein in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(b) above.

 

5.06

No Material Adverse Change.

As of the Closing Date, since December 31, 2018, there has been no material
adverse change in the financial condition, results of operations or business of
the Borrower and the Subsidiaries, taken as a whole, other than as disclosed in
the Borrower’s (i) quarterly report on Form 10-Q for its fiscal quarter ending
on March 31, 2019 and (ii) current reports on Form 8-K, as filed with the SEC
prior to the Closing Date.

 

39



--------------------------------------------------------------------------------

5.07

[Reserved].

 

5.08

Litigation; Compliance with Laws.

(a)    There are not any actions, suits or proceedings at law or in equity, or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
business, property or rights of any such Person (i) that purport to affect the
legality, validity or enforceability of this Agreement or the consummation of
the Transactions or (ii) that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(b)    None of the Borrower or any of the Subsidiaries is in violation of any
law, rule or regulation, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.

 

5.09

Federal Reserve Regulations.

(a)    The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or for any purpose that entails a violation of, or that
is inconsistent with, the provisions of Regulations T, U or X of the FRB.

 

5.10

Investment Company Act.

The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

5.11

Use of Proceeds.

The Borrower will directly, or indirectly through one of its Subsidiaries, use
the proceeds of the Loans for general corporate purposes and to pay the fees and
expenses incurred in connection with the Transactions.

 

5.12

Tax Returns.

Each of the Borrower and the Subsidiaries has filed or caused to be filed all
federal, state, local and foreign Tax returns or materials required to have been
filed by it and has paid or caused to be paid all Taxes due and payable by it
and all assessments received by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

40



--------------------------------------------------------------------------------

5.13

No Material Misstatements.

None of (a) the Confidential Information Memorandum or (b) any other
information, report, financial statement, exhibit or schedule furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement (other than any information of a general
economic or industry nature) contains, when furnished, any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein taken as a whole, in the light of the circumstances under which they
were made, not materially misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions at the time prepared and at
the time furnished to the Administrative Agent or any Lender and due care in the
preparation of such information, report, financial statement, exhibit or
schedule (it being understood that projections as to future events are not to be
viewed as facts or guaranties of future performance, that actual results during
the period or periods covered by such projections may differ from the projected
results and that such differences may be material and that no assurances are
being given that such projections will be in fact realized).

 

5.14

Employee Benefit Plans.

(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect.

(b)    As of the Closing Date, the Borrower is not and will not be (1) an
employee benefit plan subject to Title I of ERISA, (2) a plan or account subject
to Section 4975 of the Internal Revenue Code, (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code, or (4) a “governmental plan” within the meaning of ERISA.

 

5.15

Environmental Matters.

Except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of the Subsidiaries (a) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (b) is subject to any
Environmental Liability, (c) has received written notice of any claim with
respect to any Environmental Liability or (d) knows of any basis for any
Environmental Liability of the Borrower or the Subsidiaries.

 

5.16

Senior Indebtedness.

The Loans and other obligations hereunder constitute “Senior Indebtedness” under
and as defined in the Subordinated Note Documents.

 

5.17

No Default.

No Default has occurred and is continuing.

5.18    OFAC.

Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a Designated Jurisdiction.

 

41



--------------------------------------------------------------------------------

5.19

Anti-Corruption Laws and Sanctions.

The Borrower and its Subsidiaries have conducted their businesses in compliance
in all material respects with applicable anti-corruption laws and Sanctions and
have instituted and maintained policies and procedures reasonably designed to
promote and achieve compliance with such laws.

 

5.20

EEA Financial Institutions.

The Borrower is not an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), the Borrower
shall and shall cause each Subsidiary to:

 

6.01

Existence; Businesses and Properties; Compliance with Laws.

(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except as otherwise permitted
under Section 7.03.

(b)    Preserve, renew and maintain in full force and effect its good standing
under the laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names, and
comply in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, in each case except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

6.02

Insurance.

Maintain with responsible and reputable insurance companies insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations.

 

6.03

Obligations and Taxes.

Pay its Indebtedness and other obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

6.04

Financial Statements, Reports, etc. In the case of the Borrower, furnish to the
Administrative Agent:

(a)    within 105 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and
cash flows as of the close of and for such fiscal year, together with
comparative figures for the immediately preceding fiscal year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows as of the close of and for such
fiscal quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Responsible Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a Compliance Certificate executed by a Responsible Officer of
the Borrower (i) certifying that no Event of Default or Default has occurred or,
if such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenant contained in Section 7.05 and (iii) stating whether any material change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 5.05 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed to its shareholders generally, as the case may be;

(e)    [reserved];

(f)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;

(g)    promptly, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation.

Documents required to be delivered pursuant to this Section 6.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,

 

43



--------------------------------------------------------------------------------

third-party website or whether sponsored by the Administrative Agent); provided,
that: (i) the Borrower shall deliver paper copies of such documents required to
be delivered pursuant to Section 6.04(a) and (b) to the Administrative Agent or
any Lender upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents required
to be delivered pursuant to Section 6.04(a) and (b). The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that upon the written request of the Administrative Agent
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.05   Litigation and Other Notices. In the case of the Borrower, furnish to the
Administrative Agent prompt written notice of the following after actual
knowledge thereof by any Responsible Officer of the Borrower:

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b)    the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Subsidiary thereof that could reasonably be expected to
result in a Material Adverse Effect;

(c)    any change in the rating by S&P or Moody’s of the Index Debt; and

(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

6.06

Maintaining Records; Access to Properties and Inspections.

Keep books of record and account in all material respects in conformity with
GAAP and all requirements of law in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect the financial records and the
properties of the Borrower or any Subsidiary at reasonable times and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances and condition of the Borrower or
any Subsidiary with the officers thereof and independent accountants therefor;
provided that, unless a Default or Event of Default has occurred and is
continuing, the costs and expenses of such a visitation or inspection shall be
the responsibility of the inspecting party or parties. Notwithstanding the
foregoing or any other provision of this Agreement, in no event will the
Borrower or its Subsidiaries be required to disclose to the Administrative Agent
or any Lender privileged documents or other documents the disclosure of which
would violate regulatory or contractual confidentiality obligations binding upon
the Borrower or any of its Subsidiaries.

 

6.07

Use of Proceeds.

Use the proceeds of the Loans only for the purposes set forth in Section 5.11.

 

6.08

Anti-Corruption Laws and Sanctions.

Maintain policies and procedures reasonably designed to promote and achieve
compliance by the Borrower and its Subsidiaries with applicable anti-corruption
laws and Sanctions.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnification obligations for which no claim has been asserted),
the Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

7.01   Subsidiary Indebtedness. With respect to the Subsidiaries, incur, create,
issue, assume or permit to exist any Indebtedness or preferred stock, except:

(a)    Indebtedness or preferred stock existing on the Closing Date and having a
principal amount (or, in the case of preferred stock, a liquidation preference),
in each case, of less than $25,000,000 and, in the case of any such
Indebtedness, any extensions, renewals or replacements thereof to the extent the
principal amount of such Indebtedness is not increased, and such Indebtedness,
if subordinated to the Obligations, remains so subordinated on terms no less
favorable to the Lenders, and the original obligors in respect of such
Indebtedness remain the only obligors thereon;

(b)    Indebtedness created or existing hereunder;

(c)    intercompany Indebtedness or preferred stock to the extent owing to or
held by the Borrower or another Subsidiary;

 

45



--------------------------------------------------------------------------------

(d)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness at any time outstanding permitted by this Section 7.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
incurred pursuant to Section 7.01(e) and then outstanding and all Indebtedness
incurred pursuant to Section 7.01(f) and then outstanding, shall not exceed the
greater of (x) $750,000,000 and (y) 15% of Consolidated Net Worth;

(e)    Capital Lease Obligations in an aggregate principal amount at any time
outstanding, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 7.01(d) and then outstanding and
Section 7.01(f) and then outstanding, not to exceed the greater of (x)
$750,000,000 and (y) 15% of Consolidated Net Worth;

(f)    Indebtedness of any Person that becomes a Subsidiary after the Closing
Date; provided that (i) such Indebtedness exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, (ii) immediately before and after such Person
becomes a Subsidiary, no Event of Default or Default shall have occurred and be
continuing and (iii) the aggregate principal amount of Indebtedness at any time
outstanding permitted by this clause (f), when combined with the aggregate
principal amount of all Indebtedness incurred pursuant to Section 7.01(d) and
then outstanding and all Capital Lease Obligations incurred pursuant to
Section 7.01(e) and then outstanding, shall not exceed the greater of (x)
$750,000,000 and (y) 15% of Consolidated Net Worth;

(g)    Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
and

(h)    additional Indebtedness (including attributable Indebtedness in respect
of Sale and Leaseback Transactions) or preferred stock of the Subsidiaries to
the extent not otherwise permitted by the foregoing clauses of this Section 7.01
in an aggregate principal amount at any time outstanding (or, in the case of
preferred stock, with an aggregate liquidation preference), when combined
(without duplication) with the amount of obligations of the Borrower and its
Subsidiaries secured by Liens pursuant to Section 7.02(l) and then outstanding,
not to exceed the greater of (x) $750,000,000 and (y) 15% of Consolidated Net
Worth.

7.02   Liens. Create, incur, assume or permit to exist any Lien on any property
or assets (including Equity Interests or other securities of any Person,
including any Subsidiary) now owned or hereafter acquired by it or on any income
or revenues or rights in respect of any thereof, except:

(a)    Liens on property or assets of the Borrower and its Subsidiaries existing
on the Closing Date and encumbering property or assets with a fair market value,
and securing obligations having a principal amount, in each case of less than
$25,000,000; provided that (x) such Liens shall secure only those obligations
which they secure on the Closing Date and extensions, renewals and replacements
thereof permitted hereunder and (y) such Liens shall not apply to any other
property or assets of the Borrower or any of the Subsidiaries;

(b)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof permitted hereunder;

 

46



--------------------------------------------------------------------------------

(c)    Liens for Taxes not yet delinquent or which are being contested in
compliance with Section 6.03;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or which are being
contested in compliance with Section 6.03;

(e)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

(f)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(g)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the marketability of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

(h)    purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness not prohibited by Section 7.01, (ii) such security interests
are incurred, and the Indebtedness secured thereby is created, within 180 days
after such acquisition (or construction) and (iii) such security interests do
not apply to any other property or assets of the Borrower or any Subsidiary;

(i)    Liens in respect of judgments that do not constitute an Event of Default;

(j)    Liens, if any, in favor of the administrative agent on cash collateral
delivered under the Revolving Credit Agreement;

(k)    Liens on property or assets of the Borrower and its Subsidiaries securing
Indebtedness permitted by Section 7.01(e); provided that (x) any such Lien shall
attach to the property being acquired, constructed or improved with such
Indebtedness and (y) such Liens do not apply to any other property or assets of
the Borrower or any Subsidiary; and

(l)    Liens not otherwise permitted by the foregoing clauses of this
Section 7.02 securing obligations otherwise permitted by this Agreement in an
aggregate principal and face amount at any time outstanding, when combined
(without duplication) with the amount of Indebtedness or preferred stock of
Subsidiaries incurred pursuant to Section 7.01(h) and then outstanding, not to
exceed the greater of (x) $750,000,000 and (y) 15% of Consolidated Net Worth.

 

47



--------------------------------------------------------------------------------

7.03

Mergers, Consolidations and Sales of Assets.

Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions (whether pursuant to a
merger, consolidation or otherwise)) all or substantially all the assets
(whether now owned or hereafter acquired) of the Borrower and its Subsidiaries,
taken as a whole, or liquidate or dissolve, except that, if at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (a) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (b) any Person
(other than the Borrower) may merge into or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (c) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (d) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets, and the Borrower may sell,
transfer, lease or otherwise dispose of any Subsidiary, in each case pursuant to
one or more mergers or consolidations of any Subsidiary with other Persons
(other than the Borrower) so long as after giving effect to such merger or
consolidation or series of mergers and consolidations, as the case may be, the
Borrower and its Subsidiaries have not sold, transferred, leased or otherwise
disposed of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole.

 

7.04

Business of Borrower and Subsidiaries.

Engage to any material extent in any business or business activity other than
businesses of the type currently conducted by the Borrower and the Subsidiaries
and business activities reasonably related thereto.

 

7.05

Maximum Leverage Ratio.

Permit the Leverage Ratio on the last day of any period of four consecutive
fiscal quarters, in each case taken as one accounting period, to be greater than
4.00:1.00 (the “Maximum Leverage Ratio”); provided that, in the event the
Borrower consummates a Qualified Acquisition, the Borrower may elect upon notice
to the Administrative Agent (which election may be made (x) at any time on or
prior to the date that the next Compliance Certificate is delivered pursuant to
Section 6.04(c) following the consummation of such Qualified Acquisition and
(y) in such Compliance Certificate) that the Maximum Leverage Ratio be (and,
subject to this Section 7.05, the Maximum Leverage Ratio shall be) (i) with
respect to the last day of the fiscal quarter in which such Qualified
Acquisition is consummated and with respect to the last day of each of the next
succeeding three (3) fiscal quarters, 4.50:1.00 (a “Leverage Holiday”) and
(ii) with respect to the last day of the fiscal quarter following the first
anniversary of the consummation of such Qualified Acquisition and thereafter,
4.00:1.00; provided further that, following any Leverage Holiday, the Borrower
shall not be entitled to make another such election unless and until the Maximum
Leverage Ratio shall have been equal to or less than 4.00:1.00 on the last day
of at least two fiscal quarters following the end of the preceding Leverage
Holiday.

 

7.06

Organization Documents.

Amend, modify or change the Organization Documents of the Borrower in a manner
materially adverse to the Lenders.

 

7.07

Sanctions.

Directly, or indirectly, use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, that, at the time of such funding, is the subject of
Sanctions, or in any country or territory that, at the time of such funding, is
a Designated Jurisdiction, except to the extent licensed by OFAC or otherwise
authorized under U.S. law, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Joint Lead Arranger,
Administrative Agent or otherwise) of Sanctions.

 

48



--------------------------------------------------------------------------------

7.08

Anti-Corruption Laws.

Directly, or to the knowledge of the Borrower, indirectly use the proceeds of
any Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default.

Any of the following shall constitute an Event of Default:

(a)    any representation or warranty made or deemed made in or in connection
with this Agreement or the Borrowing hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to this
Agreement, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;

(b)    the Borrower fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest on any Loan, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document;

(c)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 6.01(a)
(with respect to the Borrower), 6.05(a) or 6.07 or in Article VII;

(d)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in this Agreement
(other than those specified in paragraphs (b) or (c) above) and such default
shall continue unremedied for a period of 30 days after the earlier of (i) the
date such default first becomes known to any Responsible Officer of the Borrower
and (ii) written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);

(e)    (i) the Borrower or any Material Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period), or (ii) any other event or condition
occurs (after giving effect to any applicable grace period) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (other than customary non-default
mandatory prepayment requirements, including mandatory prepayment events
associated with asset sales, casualty events, debt or equity issuances,
extraordinary receipts or borrowing base limitations);

 

49



--------------------------------------------------------------------------------

(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or a Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(g)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (f) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(h)    a judgment for the payment of money in an amount in excess of
$100,000,000 shall be rendered against the Borrower or any Material Subsidiary
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Material Subsidiary to enforce any such judgment; provided,
however, that any such judgment shall not be an Event of Default under this
paragraph (h) if and for so long as (i) the entire amount of such judgment in
excess of $100,000,000 is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of the amount of
such judgment;

(i)    an ERISA Event shall have occurred that results in liability of the
Borrower and its ERISA Affiliates exceeding $100,000,000; or

(j)    there shall have occurred a Change in Control.

 

8.02

Remedies Upon Event of Default.

If any Event of Default occurs and is continuing at any time, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, by written notice to the Borrower, take any or all of the following
actions:

(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

 

50



--------------------------------------------------------------------------------

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

8.03

Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01

Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are incidental
thereto. The provisions of this Article (other than Section 9.06) are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

 

51



--------------------------------------------------------------------------------

9.02

Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.03

Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

52



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04

Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05

Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

9.06

Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor (and so long as
an Event of Default has not occurred and is continuing, with the consent of the
Borrower (not to be unreasonably withheld or delayed)), which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders and
so long as an Event of Default has not occurred and is continuing, the Borrower)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint (and so long
as an Event of Default has not occurred and is continuing, with the consent of
the Borrower (not to be unreasonably withheld or delayed)) a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

53



--------------------------------------------------------------------------------

(b)    If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable Law by notice in
writing to the Borrower and such Person remove such Person as the Administrative
Agent and, so long as an Event of Default has not occurred and is continuing,
with the consent of the Borrower (not to be unreasonably withheld or delayed),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, (2) all payments and communications provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly and (3) all determinations provided to be made by the Administrative
Agent shall instead be made by the Required Lenders, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07

Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08

No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents or co-agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

54



--------------------------------------------------------------------------------

9.09

Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

MISCELLANEOUS

10.01  Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that

(a)    no such amendment, waiver or consent shall:

(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 4.01 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

 

55



--------------------------------------------------------------------------------

(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding voluntary prepayments), interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment (subject to an extension of the Maturity Date, and/or decrease of
any scheduled amortization, in respect of the Loans of any Lender in accordance
with Section 2.16);

(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (i) of the final proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder
so long as the primary purpose of the amendments thereto was not to reduce the
interest or fees payable hereunder; or

(iv)    change any provision of this Section 10.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or

(v)    release the Borrower from its obligations to pay principal or interest on
the Loans or any other amounts or obligations payable by the Borrower hereunder
(unless otherwise permitted by clauses (i), (ii) and (iii) above without the
consent of each Lender) or permit the Borrower to assign or otherwise transfer
any of its rights or obligations hereunder or under the other Loan Documents,
without the written consent of each Lender directly affected thereby; or

(vi)    affect the pro rata sharing of payments among Lenders as provided for in
Section 2.12(a), Section 2.13 or Section 8.03 without the written consent of
each Lender directly affected thereby; and

(b)     unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Facilities Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the

 

56



--------------------------------------------------------------------------------

Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iv) the Required Lenders shall determine whether
or not to allow the Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders and (v) the Administrative Agent and the Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or enter into additional Loan
Documents in order to implement any LIBOR Successor Rate and LIBOR Successor
Rate Conforming Changes or otherwise effectuate the terms of Section 3.03(b) in
accordance with the terms of Section 3.03(b).

Notwithstanding the foregoing, if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders to the Administrative Agent
within 10 Business Days following receipt of notice thereof.

Further, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding hereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (ii) to change, modify or alter
Section 2.13 or Section 8.03 or any other provision hereof relating to pro rata
sharing of payments among the Lenders to the extent necessary to effectuate any
of the amendments (or amendments and restatements) enumerated in clause
(i) above.

10.02  Notices and Other Communications; Facsimile Copies.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing (including electronic format such as electronic mail or
telecopier) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications shall be subject to
subsection (b).

 

57



--------------------------------------------------------------------------------

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

58



--------------------------------------------------------------------------------

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower; provided that such
indemnity shall not, as to such Person, be available to the extent that such
losses, costs, expenses and liabilities are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Person (or the gross negligence or
willful misconduct of such Person’s controlled affiliates, officers, directors
or employees). All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower, its Affiliates or their respective
securities for purposes of United States Federal or state securities laws.

10.03  No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13) or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.01 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

59



--------------------------------------------------------------------------------

10.04  Expenses; Indemnity; and Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the preparation, due
diligence, negotiation, execution, delivery, administration and syndication of
this Agreement and the other Loan Documents or the preparation, negotiation,
execution, delivery and administration of any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights following the
occurrence and during the continuance of an Event of Default (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. Notwithstanding the foregoing, the
obligation to reimburse the Lenders for fees, charges and disbursements of
counsel in connection with the matters described in clause (ii) above shall be
limited to one separate law firm for the Administrative Agent and the Lenders in
each relevant jurisdiction (unless there shall exist an actual or perceived
conflict of interest among the Administrative Agent and the Lenders, in which
case, one or more additional law firms in each relevant jurisdiction shall be
permitted to the extent necessary to eliminate such conflict).

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Joint Lead
Arranger and each syndication agent hereunder, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(I) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee (or the gross negligence or willful misconduct of
such Indemnitee’s controlled affiliates, officers, directors or employees) or
(y) a breach in bad faith of such Indemnitee’s obligations under the Loan
Documents, in each case if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (II) result from any dispute solely among the Indemnitees other
than any claims against an Indemnitee in its capacity or in fulfilling its role
as Administrative Agent or any similar role under this Agreement and other than
any claims arising out of any act or omission of the Borrower or any of its
Affiliates. Notwithstanding the foregoing,

 

60



--------------------------------------------------------------------------------

the Borrower shall not be liable for the fees, charges and disbursements of more
than one separate law firm for all Indemnitees in each relevant jurisdiction
with respect to the same matter (unless there shall exist an actual or perceived
conflict of interest among the Indemnitees, in which case, one or more
additional law firms shall be permitted in each relevant jurisdiction to the
extent necessary to eliminate such conflict). Without limiting the provisions of
Section 3.01(c), this Section 10.4(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, (i) the Borrower shall not assert, and the Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof and (ii) the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
direct or actual damages arising out of, in connection with, or as a result of,
this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby, except to the extent such damages are determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from (x) such Indemnitee’s gross negligence, bad faith or willful
misconduct or (y) such Indemnitee’s material breach of this Agreement or any
other Loan Document. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, in each case not resulting from such Indemnitee’s gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05  Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the

 

61



--------------------------------------------------------------------------------

Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06  Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents; provided that any such assignment shall be subject
to the following conditions:

(i)     Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the “Trade
Date”, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

62



--------------------------------------------------------------------------------

(ii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default pursuant to
Section 8.01(b), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall have been deemed to have
consented to any such assignment unless it shall have objected thereto by
written notice to the Administrative Agent within 10 Business Days after
receiving written notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(iv)    No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.

(v)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

63



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (x) entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and (y) otherwise subject to the obligations set forth in
Section 10.07. Upon written request of the Borrower to the assigning Lender,
such assigning Lender shall use commercially reasonable efforts to (x) return
any related Note issued to the assigning Lender, or (y) in the case of any loss,
theft or destruction of any such Note, provide a customary lost note affidavit
from the assigning Lender in form and substance reasonably satisfactory to the
Borrower. Upon request, the Borrower (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section. Upon request by the Borrower, the Administrative Agent
shall promptly notify the Borrower of any transfer by a Lender of its rights or
obligations under this Agreement not subject to the Borrower’s consent in the
form of a list of current Lenders, although the failure to give any such
information shall not affect any assignments or result in any liability by the
Administrative Agent.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (v) of Section 10.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant

 

64



--------------------------------------------------------------------------------

agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant if such Lender had not sold the participation, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07  Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of, and not disclose, the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, to its auditors and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives who need to know such Information in
connection with this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and will be subject to customary confidentiality obligations of
professional practice or agree to be bound by the terms of this Section (or
language substantially similar to this Section) with the disclosing party
responsible for such person’s compliance with this Section), (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), in which case the disclosing party agrees, to the
extent permitted by law, rule or regulation and reasonably practicable, to
inform the Borrower, except with respect to any customary audit or customary
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, in advance thereof,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process; provided that the Person required to disclose such
information shall take reasonable efforts (at the Borrower’s expense) to ensure
that any Information so disclosed shall be afforded confidential treatment, to
the extent permitted by law, rule or regulation and reasonably practicable, to
inform the Borrower, except with respect to any customary audit or customary
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or

 

65



--------------------------------------------------------------------------------

regulatory authority, promptly in advance thereof, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to such Person agreeing to be subject to the provisions of this
Section 10.07 or an agreement containing provisions at least as restrictive as
those of this Section 10.07, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of the Borrower, (h) to any rating
agency when required by it in connection with rating the Borrower or the credit
facility provided hereunder; provided, that prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
Information received by it from the Administrative Agent or any Lender, (i) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans or (j) to the extent such Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower who is not, to the
knowledge of the Administrative Agent or such Lender, under an obligation of
confidentiality to the Borrower with respect to such Information. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or any of the Lenders in connection with the administration
or servicing of this Agreement, the other Loan Documents and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08  Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its respective Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

66



--------------------------------------------------------------------------------

10.09  Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10  Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.11  Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.12  Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

67



--------------------------------------------------------------------------------

10.13  Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires the
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (iv) any Lender is a Defaulting Lender or Non-Accepting Lender, or
(v) any Lender delivers a notice pursuant to Section 3.02 (each Lender described
in the foregoing clauses (i) through (v), a “Replaced Lender”), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination;

provided that the failure by such Replaced Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Replaced Lender and the mandatory assignment of such Replaced Lender’s
Commitments and outstanding Loans pursuant to this Section 10.13 shall
nevertheless be effective without the execution by such Replaced Lender of an
Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

68



--------------------------------------------------------------------------------

10.14  Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15  Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY

 

69



--------------------------------------------------------------------------------

OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16  Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.17  USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation, it is required to (a) obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
PATRIOT Act and (b) obtain a certification from the Borrower regarding the
beneficial ownership of the Borrower to the extent required by the Beneficial
Ownership Regulation. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

10.18  No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Joint Lead Arrangers, are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Joint Lead Arrangers, on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, each Lender and each of the Joint Lead Arrangers each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary, for the Borrower or any of Affiliates or any

 

70



--------------------------------------------------------------------------------

other Person and (ii) neither the Administrative Agent nor any Lender nor any
Joint Lead Arranger has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Lenders and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender nor any Joint Lead Arranger has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Lenders or the Joint Lead Arrangers with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.19  Lender ERISA Representation.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Joint Lead Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower, that at least one of the following is and will be
true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the

 

71



--------------------------------------------------------------------------------

date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

10.20  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21  Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any swap contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer

 

72



--------------------------------------------------------------------------------

would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(b)    As used in this Section 10.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[SIGNATURE PAGES FOLLOW]

 

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     LABORATORY CORPORATION OF AMERICA HOLDINGS,     a Delaware
corporation     By:   /s/ Glenn A. Eisenberg     Name:    Glenn A. Eisenberg    
Title:   Executive Vice President and Chief Financial Officer

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:   /s/ Joseph L. Corath     Name:    Joseph L. Corath     Title:   Director
LENDERS:     BANK OF AMERICA, N.A.,     as a Lender     By:   /s/ Joseph L.
Corath     Name:   Joseph L. Corath     Title:   Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Darin Mullis
Name:    Darin Mullis Title:   Managing Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender By:   /s/ Steven Thompson Name:   
Steven Thompson Title:   Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:   /s/ Matthew O. Burge Name:   
Matthew O. Burge Title:   Senior Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:   /s/ Shreya Shah Name:    Shreya Shah Title:  
Senior Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:   /s/ Joseph M. Schnorr Name:   
Joseph M. Schnorr Title:   Senior Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Michael Chen Name:    Michael Chen Title:
  Authorized Signatory

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:   /s/ Mark
Koneval Name:    Mark Koneval Title:   Managing Director By:   /s/ Gordon Yip
Name:   Gordon Yip Title:   Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Tamara M. Dowd Name:    Tamara M. Dowd
Title:   Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

The Bank of New York Mellon, as a Lender By:   /s/ Clifford A. Mull Name:   
Clifford A. Mull Title:   Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK N.A., as a Lender By:   /s/ Mark Guyeski Name:    Mark Guyeski
Title:   Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Antje Focke Name:    Antje
Focke Title:   Executive Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

KeyBank National Association, as a Lender By:   /s/ Thomas A Crandell Name:   
Thomas A Crandell Title:   Senior Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

MUFG Bank, LTD., as a Lender By:   /s/ Jack Lonker Name:    Jack Lonker Title:  
Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Term Loan
Commitment      Applicable Percentage
of Aggregate Term
Loan Commitments  

Bank of America, N.A.

   $ 150,000,000.00        17.6500%  

Wells Fargo Bank, National Association

   $ 150,000,000.00        17.6500%  

Branch Banking and Trust Company

   $ 75,000,000.00        8.8200%  

PNC Bank, National Association

   $ 75,000,000.00        8.8200%  

TD Bank, N.A.

   $ 75,000,000.00        8.8200%  

U.S. Bank National Association

   $ 75,000,000.00        8.8200%  

Citibank, N.A.

   $ 40,000,000.00        4.7100%  

Credit Agricole Corporate and Investment Bank

   $ 40,000,000.00        4.7100%  

Fifth Third Bank

   $ 40,000,000.00        4.7100%  

The Bank of New York Mellon

   $ 40,000,000.00        4.7100%  

Citizens Bank N.A.

   $ 22,500,000.00        2.6500%  

JPMorgan Chase Bank, N.A.

   $ 22,500,000.00        2.6500%  

KeyBank National Association

   $ 22,500,000.00        2.6500%  

MUFG Bank, LTD.

   $ 22,500,000.00        2.6500%     

 

 

    

 

 

 

Total

   $ 850,000,000.00        100.0000%     

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 10.02

Certain Addresses for Notices

 

1.

Address for Borrower:

Laboratory Corporation of America Holdings

Attention: Executive Vice President, Chief Financial Officer

531 South Spring Street Burlington, NC 27215

Telephone:

Telecopier:

Electronic Mail:

2. Addresses for Administrative Agent:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Loan Notices):

Bank of America

Mail Code: NC1-026-06-04

Gateway Village – 900 Building

900 W Trade Street

Charlotte NC 28255-0001

TELEPHONE:

FAX:

EMAIL:



Remittance instructions:

BANK OF AMERICA, NA

ABA

ACCT

NAME:

REF:



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America N.A.

Mail Code: CA5-705-04-09

555 California Street, 4th Floor

San Francisco, CA 94104

Attention:

PHONE:

FAX:

EMAIL:





--------------------------------------------------------------------------------

Exhibit A

FORM OF LOAN NOTICE

 

Date:

__________, 20___

 

To:

Bank of America, N.A., as Administrative Agent

 

Re:

Term Loan Credit Agreement dated as of June 3, 2019 (as amended, modified,
supplemented or extended from time to time, the “Term Loan Credit Agreement”)
among Laboratory Corporation of America Holdings, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Term Loan Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 

☐

A Borrowing of Loans

 

☐

A conversion or continuation of Loans

 

1.

On _______________, 20___ (which is a Business Day).

 

2.

In the amount of $__________.

 

3.

Comprised of ______________ (Type of Loan requested).

 

4.

For Eurodollar Rate Loans: with an Interest Period of __________ months.

In connection with any Borrowing of Loans pursuant hereto, the Borrower hereby
represents and warrants that each of the conditions set forth in Section 4.01 of
the Term Loan Credit Agreement has been satisfied on and as of the date of such
Borrowing.

 

LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware corporation

By:     Name:    Title:  



--------------------------------------------------------------------------------

Exhibit B

FORM OF TERM LOAN NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Term Loan Credit Agreement (as hereinafter defined),
the principal amount of _______ ($_________) or, if less, the aggregate unpaid
principal amount of all Loans, if any, made by the Lender to the Borrower under
that certain Term Loan Credit Agreement dated as of June 3, 2019 (as amended,
modified, supplemented or extended from time to time, the “Term Loan Credit
Agreement”) among the Borrower, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Term Loan Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount hereof from
time to time outstanding, at such interest rates and at such times as provided
in the Term Loan Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Term Loan Credit Agreement.

The Lender may endorse and attach a schedule to reflect the date, Type and
amount of the Loans made by the Lender outstanding under the Term Loan Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.11 of the Term Loan Credit Agreement and the principal amount
subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Term Loan Credit Agreement.

This Term Loan Note is one of the Term Loan Notes referred to in the Term Loan
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Term Loan Credit Agreement, all amounts then remaining unpaid on this Term
Loan Note shall become, or may be declared to be, immediately due and payable
all as provided in the Term Loan Credit Agreement.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Loan Note.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware corporation

By:     Name:    Title:  



--------------------------------------------------------------------------------

Exhibit C

[Reserved]



--------------------------------------------------------------------------------

Exhibit D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________, 20____

 

To:

Bank of America, N.A., as Administrative Agent

 

Re:

Term Loan Credit Agreement dated as of June 3, 2019 (as amended, modified,
supplemented or extended from time to time, the “Term Loan Credit Agreement”)
among Laboratory Corporation of America Holdings, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Term Loan Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Borrower, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.04(a) of the Term Loan Credit Agreement for the
fiscal year of the Borrower ended as of the above date, together with the report
and opinion of an independent certified public accountant required by such
section.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.04(b) of the Term Loan Credit Agreement for the fiscal
quarter of the Borrower ended as of the above date. Such financial statements
fairly present in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.]

2.    The undersigned has reviewed and is familiar with the terms of the Term
Loan Credit Agreement and has made, or has caused to be made, a detailed review
of the transactions and condition (financial or otherwise) of the Borrower
during the accounting period covered by the attached financial statements.

3.    To the best knowledge of the undersigned during such fiscal period,

[no Default or Event of Default has occurred and is continuing.]

[or:]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and a
description of its nature and extent, as well as any corrective action taken or
proposed to be taken with respect thereto:]



--------------------------------------------------------------------------------

4.    The financial covenant analyses and calculation of the Leverage Ratio set
forth on Schedule 2 attached hereto are true and accurate on and as of the date
of this Certificate.

5.    There [has] [has not] occurred a material change in GAAP or in the
application thereof since the date of the audited financial statements referred
to in Section 5.05 of the Term Loan Credit Agreement [and a description of the
effect of such change on the financial statements accompanying this Certificate
is set forth on Schedule 3 attached hereto].

[6.    On [_________, 20__], the Borrower consummated a Qualified Acquisition
and, in accordance with Section 7.05 of the Credit Agreement, does hereby elect
that a Leverage Holiday be in effect for the fiscal quarter ending
[____________, 20__] and for the next three (3) fiscal quarters ending
thereafter.]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 20___.

 

LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware corporation

By:     Name:    Title:  



--------------------------------------------------------------------------------

Schedule 2

to Compliance Certificate1

Leverage Ratio

 

(a)    Total Debt         [(i) – (ii) – (iii) below]        $                

 

 

     (i)    consolidated total Indebtedness        $                

 

 

     (ii)    all obligations, contingent or otherwise, in respect of letters of
credit and letters of guaranty, except to the extent of any unreimbursed
drawings thereunder, as determined in accordance with GAAP        $           
    

 

 

     (iii)    Indebtedness incurred for the purpose of consummating a Qualified
Acquisition2        $                

 

 

  (b)    Consolidated EBITDA         [(i) + (ii) – (iii) below]        $        
       

 

 

     (i)    Consolidated Net Income        $                

 

 

     (ii)    Sum of (A) through (D) below (without duplication and to the extent
deducted in determining Consolidated Net Income)        $                

 

 

        (A)    consolidated interest expense net of interest income        $  
             

 

 

        (B)    consolidated income tax expense        $                

 

 

        (C)    all amounts attributable to depreciation and amortization       
$                

 

 

        (D)    any extraordinary charges and all non-cash write-offs and
write-downs of amortizable and depreciable items        $                

 

 

     (iii)    without duplication and to the extent included in determining
Consolidated Net Income, any extraordinary gains and all non-cash items of
income        $                

 

 

  (c)    Leverage Ratio         [(a)/(b)]        __________:1.0  

 

 

1 

In the event that the computation of the financial covenant herein conflicts
with the Term Loan Credit Agreement, the terms of the Term Loan Credit Agreement
shall control.

2 

If (and for so long as) (A) such Qualified Acquisition has not been consummated
and (B) (x) the proceeds of such Indebtedness are held by the Borrower in the
form of unrestricted cash or cash equivalents or (y) such Indebtedness is
subject to mandatory redemption in the event such Qualified Acquisition is not
consummated.



--------------------------------------------------------------------------------

Exhibit E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Term Loan Credit Agreement identified below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations as a Lender under the Term Loan Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Term Loan Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:       2.   Assignee:       [and is an Affiliate/Approved Fund of
[identify Lender]] 3.   Borrower:   Laboratory Corporation of America Holdings,
a Delaware corporation 4.   Administrative Agent:   Bank of America, N.A., as
the administrative agent under the Term Loan Credit Agreement 5.  
Term Loan Credit Agreement:   Term Loan Credit Agreement dated as of June 3,
2019 (as amended, modified, supplemented or extended from time to time, the
“Term Loan Credit Agreement”) among Laboratory Corporation of America Holdings,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.



--------------------------------------------------------------------------------

6.

 

Assigned Interest:

 

Aggregate Amount of
Commitments/Loans for all Lenders

  

Amount of
Commitments/Loans Assigned3

  

Percentage Assigned of
Commitments/Loans4

           

 

7.   Trade Date:       8.   Effective Date:      

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:     [NAME OF ASSIGNOR]     By:         Name:      Title: ASSIGNEE:    
[NAME OF ASSIGNEE]     By:         Name:      Title:

 

 

 

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to and]5 Accepted: BANK OF AMERICA, N.A., as Administrative Agent

By:     Name:    Title:  

[Consented to:]6

LABORATORY CORPORATION OF AMERICA HOLDINGS,

a Delaware corporation

By:     Name:   Title:  

 

 

 

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Term Loan Credit Agreement.

6 

To be added only if the consent of the Borrower is required by the terms of the
Term Loan Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1.    Representations and Warranties.

1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Credit Agreement, (ii) it
meets the requirements to be an assignee under Section 10.06(b)(iv) of the Term
Loan Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(ii) of the Term Loan Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Term Loan
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.04 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Term
Loan Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.